      Case 1:17-cr-00350-LAP Document 1301 Filed 09/24/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                    Plaintiff,
                                               17 Cr. 350 (LAP)
-against-
                                                      ORDER
EMIL SOSUNOV,

                    Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

     On September 24, 2020, the Court issued an order granting

Defendant Emil Sosunov’s motion for compassionate release and

ordering he be released to home incarceration for the remainder of

his original term of imprisonment.           (See dkt. no. 1300 (the

“September 24 Order”).)      In order to accomplish the objective of

that order without improperly attempting to “alter the method of

[Mr. Sosunov’s] incarceration,” United States v. Urso, 2019 WL

5423431, at *1 (E.D.N.Y. Oct. 23, 2019), the Court amends the

September 24 Order, and the original sentence imposed on Mr.

Sosunov (dkt. no. 1168), as follows:

     Mr. Sosunov’s sentence of imprisonment is modified to time

served. However, the remaining portion of the original term of

imprisonment (as calculated by the BOP), shall be served as

supervised release with the special condition that Mr. Sosunov

shall be subject to home incarceration--the most restrictive form

of   home   confinement--without     the   requirement     of   electronic

                                    1
     Case 1:17-cr-00350-LAP Document 1301 Filed 09/24/20 Page 2 of 2



monitoring, followed by the term of supervised release imposed in

the original sentence. Upon his release, Mr. Sosunov shall self-

quarantine at home for a 14-day period. The BOP is directed to

release Mr. Sosunov immediately.

SO ORDERED.

Dated:    New York, New York
          September 24, 2020

                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   2
